DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4, 6-9,  and 24-29 are examined herein.

Specification
The amendment filed 3/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendment changes para. 069 to recite “ Formulations described in Table 1. Total protein content in Formulations 1-6 was 25-30%.”, however, when looking to Table 1 the protein therein is noted as SPI 5-10 wt% and WPI 5-10 wt%, which makes up from 10 to 20 wt% of protein in said Formulations.
Applicant is required to cancel the new matter in the reply to this Office Action.







Claim Objections
Claims 1 and 10 are is objected to because of the following informalities:  
Independent claims 1 and 10 recite: “about 8 to 25 wt% of a powdered food ingredient, by weight of the food”, however, in light of the Specification, at paras. 0048-0050 it is noted that only the following foods are supported, as the powdered food ingredient: a sweetener (e.g., a sugar, a sugar alcohol, a high intensity sweetener, allulose, and the like, or any combination thereof); a flour (e.g., a grain flour, a defatted nut flour, a root flour, and the like, or any combination thereof); a starch (e.g., corn starch, potato- 10 - starch, and the like, or any combination thereof); a flavorant (e.g., cinnamon, cocoa powder, nutmeg, powdered pepper, and the like, or any combination thereof); salts (e.g., table salt, sea salt, and the like), or any combination thereof. Therefore, to reflect the light of the Specification, appropriate correction is required. 
Also there does not appear to be a claim 25, therefore claims 26-29 appear to have typos. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the powdered protein ingredient comprises whey protein, the whey protein and soy protein included at a ratio of from about 30:70 to about 70:30”, however a soy protein was not previously introduced in the claim, therefore “the…. soy protein” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Slesinski (2005/0142276) in view of the combination of Flendrig (2018/0303113), Dayrit, Jeyarani, Shakerardekani and Kaar. 
Dayrit: The Properties of Lauric Acid and Their Significance in Coconut Oil; Journal of the American Oil Chemists' Society volume 92, pages1–15 (2015)

Jeyarani: Trans-free plastic shortenings from coconut stearin and palm stearin blends; Food Chemistry, Volume 114, Issue 1, 1 May 2009, Pages 270-275.

Shakerardekani: Textural, Rheological and Sensory Properties and Oxidative Stability of Nut Spreads—A Review; Int. J. Mol. Sci. 2013, 14, 4223-4241; doi:10.3390/ijms14024223.



Kaar: Development and analysis of multi-nut spread for children aged between 7-9 years; International Journal of Food Science and Nutrition ISSN: 2455-4898 Impact Factor: RJIF 5.14 www.foodsciencejournal.com Volume 3; Issue 2; March 2018; Page No. 44-48. 

With regard to the prior art, the phrase “consisting essentially of”, encompasses comprising, because the pending specification and the claims do not support a clear indication of the basic and novel characteristics of the claims, and MPEP 2111.03.III states: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.

Slesinski teaches methods of making nutritional food compositions that are spreads (ti.), therefore spreadable.

Nut butter 
Slesinski teaches the nutritional spread compositions comprise up to 80 wt% nuts (0018, 0025, ref. clm. 6) that are milled (i.e. nut butter) (0038), which encompasses at least 50 wt% of nut butter, by weight of the food, as claimed.

Protein
Slesinski teaches the nutritional spread compositions comprises 20 to 28 wt% added protein (0029), and which encompasses at least 25 wt% protein by weight of the food, as claimed.


Type of protein
Slesinski teaches the type of added protein, includes whey protein concentrate (i.e. powder), soy protein concentrate (i.e. powder), and combinations thereof (0029-0030).  The examiner takes official notice, that: whey protein concentrate comprises from 65 to 75 wt%, and soy protein concentrate comprises about 70 wt% protein, therefore the teaching encompasses the claim of the powdered protein comprising at least 70 wt% of protein, by weight of the powdered protein ingredient because . 

Stabilizing Fat
Slesinski teaches the nutritional spread compositions comprises 10 to 40 wt% added oil (0017-0018, 0059, ref. clm. 9), which encompasses the claim of about 14 to 22 wt% of a fat, by weight of the food.
As for the fat having the property of stabilizing, Slesinski teaches the use of stabilizers to reduce fat separation (0027), therefore the fat in the composition as a whole is a stabilized fat, as claimed.
Further, it would be reasonable to expect that similar compositions have similar properties/functionality, including that the type of fat is a stabilizing type, as claimed.

Fat: lauric acid content
Slesinski teaches the use of unlimited types of vegetable oil, including: peanut oil, soy, canola or other suitable types (0017, ref. clm. 1).


Slesinski does not discuss the lauric acid content of the types of fat.
Flendrig also teaches methods of vegetable oil phases (0002, 0036) for food compositions used for making nut butters (0002), wherein the vegetable oil phases include: coconut oil and palm stearin (0035).
Dayrit teaches coconut oil comprises about 45 to 53 % lauric acid (ab.).
Jeyarani teaches palm stearin comprises about 6.6 to 7.8 % lauric acid (see Table 2, where 12:0 (i.e. lauric acid) is shown as having 7.2+/-0.6 of palm stearin).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify nut butters/spreads with added vegetable fats, as Slesinski, to include the specifically claimed type of fats, those comprising lauric acid, as claimed, because the combination of Flendrig, Dayrit and Jeyarani teaches that: the art finds coconut oil and palm stearin to be a suitable combination of fats for the intended use or modifying nut butters with added vegetable fats (Flendrig); and that coconut oil and palm stearin comprise lauric acid (Dayrit and Jeyarani); which illustrates that the art finds lauric acid containing fats to be suitable for similar intended uses, including modifying nut butters with added vegetable fats which imparts reasoning for obviousness in that since such a thing was known to have been done, one of skill in the art would have had a reasonable expectation of success.





Amount of lauric acid
Since Slesinski teaches the use of 10 to 40 wt% added combinations of vegetable oils (as discussed above), and the modified teaching in Flendrig, Dayrit and Jeyarani provide the combination of coconut oil and palm stearin for nut butters, having from 6.6 to 53 % lauric acid, the modified teaching as a whole encompasses the use of a combination of fats that contribute amounts that encompasses the claim of about 3 to 10 wt%.
The modified teaching, discussed above, provides that the total amount of the combination of fats, including: coconut oil and palm stearin is from about 10 to 40 wt%, from Slesinski, which makes obvious: 
1 to 39 wt% coconut oil (to make up to 40 wt% of the combination), having 45 to 53% lauric acid, that amounts to 0.45 to 20.67 wt% lauric acid based on the composition as a whole; and 
1 to 39 wt% palm stearin  (to make up to 40 wt% of the combination) having 6.6 to 7.8 % lauric acid, that amounts to 0.66 to 3.042 wt% lauric acid based on the composition as a whole.
Therefore, the modified teaching provides a combination of coconut oil and steric acid that contributes from about 3.492 to 31.33 wt% of lauric acid to the composition as a whole, and encompasses the claim of about 3 to 10 wt% lauric acid being provided to the food, based on the composition as a whole.



Solid fat
The claim requires a solid fat content.
A quantity of solid fat is not required, however, the claim does point to the type of fat being a solid fat at 27 to 40 °C, with a melt drop point of about 32 to 48 °C.
The modified teaching, in Flendrig, teaches the use of palm oil (0035), which has a melting point of about 35 °C, therefore the types of oil provided encompass the use of a solid fat at 27 to 40 °C, with a melt drop point of about 32 to 48 °C.

Properties/functionality of the stabilizing fat
It would be reasonable for one of skill in the art to expect that similar ingredients have similar properties/functionality, including: wherein the stabilizing fat ingredient comprises:
a Mettler Dropping Point of from about 32 C to about 48 C; and 
a 26.7 C to 40 C solid fat content (SFC27-40) profile having:
a formula of y = mx + b, 
where y is solid fat content, 
x is temperature in Celsius, 
m is slope having a value between about -0.01 and about -2, and 
b is a y-intercept having a value between about 5 °C and about 60 °C, and



3. the stabilizing fat having a 10 to 40 °C solid fat content (SFC 10-40) profile having a formula of y= mx + b, where y is a solid fat content, x is a temperature in Celsius, m is a slope having a value between about -1.5 and about -3.5, and 
b is a y-intercept having a value between about 60 and 120 °C, as in claim 1.

NOTE: A way to further limit the solid fat ingredient, is to recite the specific amounts and types of lipids in the solid fat ingredient, given there is support. 

Powdered food ingredient 
Slesinski teaches the nutritional spread compositions also comprises: 0 to 5 % powdered: salt (0 wt% protein), honey (0.3 wt% protein), maple syrup (0 wt% protein), molasses (0 wt% protein) and combinations thereof (0.3 wt% protein) (0028); and up to 6 % solid sugars (0 wt% protein) (0033), totaling 0 to 11 % additional powdered ingredients and encompasses the claim of about 8 to 25 wt% of a powdered food ingredient, by weight of the food, wherein the powdered food ingredient comprises a protein content of less than 70% by weight of the powdered food ingredient. 

Moisture content
Slesinski does not discuss the moisture/water content of the spread.


Shakerardekani also teaches methods of making nut spreads, and further teaches that by producing nut spreads with low moisture contents there is a reduced risk of salmonella contamination (see section 9.4 Salmonella contamination of nut spreads, pg. 4234)). 
Kaar also teaches methods of making nut spreads and oils (see ti. and Table 1) and further provides that they have a moisture content of less than 1 % (see Table 4), which encompasses the claim of less than 2.5 wt%.
The combination provides a reason to produce a nut spread having a low moisture content: for a reduced risk of salmonella contamination, as Shakerardekani; wherein encompassing amounts are shown to have been known for use, as in Kaar.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nut spreads, as the modified teaching above, to include a moisture content of less than 2.5 wt%, as claimed, because the combination of Shakerardekani and Kaar provide that low moisture contents in nut spreads provide a reduced risk of salmonella contamination (Shakerardekani); and illustrates that the art finds encompassing amount to be suitable for similar intended uses (Kaar) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success and that by doing so, benefits are achieved.




Properties/functionality of the moisture content
It would be reasonable for one of skill in the art to expect that similar components have similar properties/functionality, including: 
that the moisture content does not solubilize the powdered protein ingredient and does not solubilize the powdered food ingredient.

Properties/functionality of the composition as a whole
It would be reasonable for one of skill in the art to expect that similar components have similar properties/functionality, including: 
a shelf stability of at least 60 days; and
a spreadable texture, that exhibits a decrease in shear resistance at 37 °C relative to 21 °C.

Dependent claims
As for claim 2, Slesinski teaches the nutritional spread compositions comprises 1 to 6 % sugar alcohols, including erythritol (0034), which encompasses the claim of erythritol in an amount of about 5% to about 15% by weight of the food.  

As for claim 4, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has an SFC 10-40 profile having the formula of y is solid fat content, x is temperature in Celsius, m is slope having a value between about -1.5 and about -3, and b is a y-intercept having a value between about 60 °C and 100 °C, as claimed.  

As for claim 6, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein SFC 27-40 profile having a formula of y is solid fat content, x is temperature in Celsius, m is slope having a value between about -0.01 and about -1.5, and b is a y-intercept having a value between about 5 °C and about 30 °C, as claimed.  

As for claim 7, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has a 100 C to 26.70 C solid fat content (SFC 10-27) profile, the SFCIO-27 profile having a formula of y = mx + b, where y is solid fat content, x is temperature in Celsius, m is slope having a value between about -2.5 and about -6, and b is a y-intercept having a value between about 80 °C and 135 °C, as claimed.  

As for claim 8, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the stabilizing fat has an SFC 10-27 profile with a formula of y is solid fat content, x is temperature in Celsius, m is slope having a value between about -3 and about -5, and b is a y-intercept having a value between about 105 °C and about 130 °C, as claimed.  



As for claim 9, it would be reasonable to expect that similar compositions have similar properties/functionality, including: wherein the food has a rheology inflection midpoint at 210 C (RIM21) and a rheology inflection midpoint at 37 °C (RIM37), where the RIM37 is at least 1 x 101 Pa greater than the RIM21, as claimed.  

As for claim 24, Slesinski teaches the nutritional spread compositions comprises 20 to 28 wt% added protein, including combinations of whey and soy concentrates (0029), and which encompasses the powdered protein ingredient comprises whey and soy protein.
As for the amount, since Slesinski teaches combinations of whey and soy concentrates in an amount from 20 to 28 wt% (0029), with no limitations on the amount of each type, the teaching encompasses the use of whey protein and soy protein in a ratio of from about 30:70 to about 70:30, as claimed.  

As for claims 26-27, the modified teaching, in Flendrig, provides that the use of vegetable oil phases for hard stock fats, including: coconut oil and palm stearin (0035) for used for making nut butters (0002), as claimed.

As for claim 28, Slesinski teaches the nutritional spread compositions comprise up to 80 wt% nuts (0018, 0025, ref. clm. 6) that are milled (i.e. nut butter) (0038), which encompasses nut butter in an amount of from 50% to about 65% by weight of the spreadable food.  

As for claim 29, Slesinski teaches the nutritional spread compositions comprise up to 80 wt% nuts (0018, 0025, ref. clm. 6) that are milled (i.e. nut butter) (0038).  Said nuts include: peanuts or others (ab.), which encompasses wherein the nut butter comprises peanut butter, as claimed.

Response to Arguments
Election/Restrictions 
It is asserted, that the Examiner asserts that the claims as amended in response to the first Office Action are now directed to a species (food spread) of the originally claimed invention (food). Applicant points out that the originally claimed invention was directed to a spreadable food, and that the preamble was amended to reflect that the food was spreadable, to address the examiner's initial assertion that the claims were directed to any type of food, despite claim language that indicated otherwise, while the disclosure refers to a soft, spreadable texture. The structural features of the original claims were thus merely reflected in the amended claims. Thus, no election was made that restricts the claims to a species. The claims have been amended herein to more clearly reflect that the claimed invention is directed to a spreadable food. 
In response, the original claims were toward “A food”, the generic. Now the claims are toward a spreadable food (i.e. food spread), a species of the generic.  Therefore the examination of this patent application has provided a rejection of both a generic embodiment and a species thereof.  This means that any further species of the generic claimed, will be restricted by original presentation.

Specification 
It is asserted, that the examiner objects to the amendment filed 3/21/2022, which amends the description of Table 1 to accurately reflect the disclosure in Table 1. The Examiner observed that Table 1 discloses 5-10% soy protein isolate (SPI) by weight and 5-10% whey protein isolate (SPI) by weight, which makes up 10-20% protein by weight in the formulations disclosed in Table 1. 
However, each formulation also contains 50-60% of either peanut butter or 
almond butter, which are originally disclosed in the specification and are thus not new matter. A person having ordinary skill in the art would recognize that both peanut butter and almond butter contain protein. 
Applicant provided evidence that showed that it was well known that peanut butter contains around 22.5% by weight protein, while almond butter contains about 21% by weight protein. Thus, the protein content is not accurately reflected by just the SPI and WPI content. 
If it would further prosecution, Applicant would be amenable to removing the 
sentence in paragraph [0069] that mentions the total protein content, since it clearly does not accurately reflect the formulations in Table 1 in the original specification. 
	In response, the amendment filed 3/21/2022 remains objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  The matter of protein content in nuts/seeds is not inherent as it depends on the growing/storage/processing conditions.  Applicant did not originally disclose the total protein content in Formulations 1-6 of Table 1, therefore the amendment to the Specification is New Matter. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections 
It is asserted, that the Examiner objected to claims 1 and 10 because they recite about 8% to about 25% by weight of a powdered food ingredient. The Examiner asserts that the specification only supports those ingredients listed in the Office Action and identified in paragraph [0049] of the present specification. Applicant respectfully disagrees. 
The specification supports any appropriate powdered edible ingredient having a protein content of less than 70% by weight of the powdered food ingredient. The ingredients identified are examples of suitable ingredients, but do not reflect an exhaustive list of suitable powdered food ingredients. Other ingredients readily recognized as suitable by a person having ordinary skill in the art include, for example, fruit or vegetable powders. Thus, it is inappropriate for the Examiner to look to limit the claims to the exemplary embodiments described. In light of the above, Applicant respectfully requests withdrawal of this objection. 
In response, unless Applicant provides no evidence of said support (i.e. citations), therefore said claim objections stand.

Claim Rejections - 35 USC § 112(a)(b) and/or (pre-AIA ) 
It is asserted, that the Examiner indicated that the inclusion of a percentage of a moisture content with no assigned unit of percent (e.g., mass, volume, weight, or other) is unclear. Claim 1 has been amended to recite that the moisture content is by weight of the food (claims 10 and 18 are canceled herein), as supported by the originally filed specification at, e.g., paragraph [0054]. Applicant believes that this amendment addresses the Examiner's concern, and respectfully requests that this rejection be withdrawn.
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that claim 6 stands rejected under 35 USC 112(b), as being unclear. The Examiner submits that the term "SFC 27-40 profile" is unclear because it has no antecedent basis. In particular, the Examiner asserts that the term cannot claim antecedent basis from claim 1, because claim 1 uses the term "SFC 26.7-40 profile." 
Applicant disagrees. 
Claim 1 clearly indicates that "26.70 C to 400 C solid fat content" is to be referred to as "SFC27-40" as it is provided in parenthesis. Further, the specification provides clear explanation at paragraphs [0043]-[0044] that the term "SFC27-40" is shorthand for "26. C to 400 C solid fat content." Thus, the term "SFC27-40" in claim 6 has proper antecedent basis in claim 1. 
In light of the above, Applicant respectfully requests withdrawal of this rejection. 
In response, Applicant’s argument is persuasive and said Rejection is not re-issued herein.



Claim Rejections - 35 USC § 103 
It is asserted, that each of the present claims requires the inclusion 14-22% by weight of the claimed food of a stabilizing fat that: 
1. Contributes a lauric acid content to the claimed food in an amount of about 3% 
to about 10% by weight of the food; and 
 2. Has a particular 26.70 C to 400 C solid fat content (SFC27-40) profile and a 
particular 100 C to 400 C solid fat content (SFC1o.40) profile. 
The claimed stabilizing fat with the claimed features is not merely a generic 
stabilizing fat, but actually provides particular benefits to the claimed spreadable food. 
In particular, the claimed stabilizing fat contributing lauric acid in an amount of about 3% to about 10%, having a Mettler Dropping Point (melting point) of from about 32 °C to about 48 °C (i.e., about 89.6 to 118.4 °F), and having a particular 10 C to 40 C solid fat content (SFC1o.40) profile, as well as a particular 26.7 C to 40 C solid fat content (SFC27-40) profile, can unexpectedly achieve a spreadable food with high protein content with several benefits: little or no oil separation, a mouthfeel that melts pleasantly in the mouth without creating an unpleasant waxiness often associated with fats that have higher melting points, and a reduction in perceived astringency and/or particle size of the included powdered protein ingredient and/or powdered food ingredient. 
See, paragraphs [0041]-[0044] of the present application. And, even if some oil separation occurs, such a fat enables a spread to be stirred to reincorporate the oil without significant effort, unlike other commercially available high protein nut butters (see, paragraph [0055] and the Examples). 
The cited references fail to render the claimed spreadable food, containing the claimed stabilizing fat obvious. 
The Examiner rejected the claimed invention in an Office Action dated September 29, 2021, with the same references here, except that the current Office Action adds Gooding. The Examiner essentially repeats the rejection issued on September 29, 2021, (including the inaccurate reference to 7.8% lauric acid disclosed in Table 2 of Jeyarani) maintaining that Slesinski would obviously be modified by Flendrig to arrive at the claimed invention, and uses Dayrit and Jeyarani as references for lauric acid content for coconut oil and palm stearin. The Examiner adds Gooding as a reference for moisture content in a nut butter. 
In response, a proper showing of unexpected results has not been presented to the office for consideration.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

It is asserted, that Applicant notes that Dayrit and Jeyarani provide no guidance with respect to fat compositions for use in a nut butter, and in fact do not mention nut butters at all, which the Examiner admits at the top of page 38 of the Office Action. 
In response, this is a piecemeal analysis of the rejection which merely picks apart the reference versus taking the rejection as a whole, because Dayrit and Jeyarani are provides only to show the lauric acid contents of coconut oil and palm stearin.  

It is asserted, that Applicant also notes that Gooding does not reference a high protein nut butter, but does disclose a fat composition that is completely different from the claimed stabilizing fat. 
In response, this is a piecemeal analysis of the rejection which merely picks apart the reference versus taking the rejection as a whole, because the primary teaching, Slesinski, provides encompassing amounts of protein, therefore the secondary references are not applied for this ingredient.


It is asserted, that the Examiner cites Slesinski as teaching a nut butter that contains supplemental protein. The Examiner admits that Slesinski teaches the use of "unlimited types of vegetable oil" (Office Action at page 7), but fails to teach the required claimed stabilizing fat, which not only must contribute significant lauric acid content (about 3% to about 10% by weight of the food), but also must exhibit a particular melting point and a particular SFC profile. 
In response, Slesinski teaches the fats are stabilized, therefore are stabilizing fats, however, does not discuss lauric fats contents of the types of fats used, therefore Flendrig is applied to show it was known to use coconut oil and palm stearin, wherein Dayrit and Jeyarani provide the amounts of lauric acid therein.

It is asserted, that the Examiner cites Flendrig to replace the "unlimited types of vegetable oil" with a coconut oil and palm stearin, which Flendrig does not actually specifically combine, but only mentions as part of a much larger list that includes mostly fats with no lauric acid content. 
In response, Flendrig provides specificity in the use of vegetable oil phases, including: coconut oil and palm stearin as suitable sources for use as hardstock edible triglyceride-based fats (0035) in food compositions used for making nut butters (0002). 

It is asserted, that Applicant notes that the Examiner refers to palm oil to support the assertion that the prior art teaches the claimed melting point. See the Office Action at page 9, under "Solid Fat." However, palm oil is not the same fat as either coconut oil nor palm stearin, and contains negligible lauric acid. Thus, the melting point of palm oil is irrelevant, and the Examiner has failed to show that the art discloses the claimed melting point. 
In response, the claim does not require the stabilizing fat composition as a whole has a Mettler Dropping Point of from about 32 °C to about 48 °C, only that it comprise such a property, and in this case the teaching as a whole shows that the stabilizing fat composition comprises a fat with an encompassing melting point, therefore the teaching as a whole meets the claim.
Further,  patentability of a composition hinges on the composition as a whole, the ingredients therein and any chemical or physical structures they impart to the composition as a whole, therefore the matter of the melting point of the stabilizing fat composition makes no distinction over the taught composition, absent a showing of criticality. 

It is asserted, that  conveniently, out of the 20+ oils listed by Flendrig (not to mention the "unlimited" oils mentioned by Slesinski), the vast majority of which have no lauric acid, the Examiner happens to select just two oils known to have more than insignificant amounts of lauric acid. 
However, the specific combination is clear hindsight on the Examiner's part, as Flendrig discloses a structured fat that, ignoring the inclusion of puffed maize kernel endosperm, includes a liquid oil + a hardstock fat. See, Flendrig at paragraphs [0016]- [0018]. Flendrig discloses a list of liquid oils including 15 oils and combinations thereof at paragraph [0036], which works out to be a factorial of 15 different possibilities of a liquid oil alone (more than 1 TRILLION possibilities). The broad list of appropriate liquid oils in Flendrig does not include palm stearin. If a person having ordinary skill were inclined to narrow down the options listed in Flendrig to a more reasonable set, Flendrig suggests that the liquid oil set be more particularly limited to a list of 7 oils, or combinations thereof: soybean, sunflower, rapeseed, corn, olive, linseed, and palm olein. See, Flendrig at the end of paragraph [0036]. This list does not include coconut oil or palm stearin. 
Similarly, Flendrig discloses a preferred hardstock list at paragraph [0043] that includes 6 fats (palm oil, cocoa butter, coconut oil, shea fat, allanblackia fat, high stearic sunflower oil) and combinations thereof, which is more than 700 combinations alone and, as with the liquid oil list, does not include palm stearin. However, if you include the Examiner's choice of palm stearin (containing small amounts of lauric acid) as a choice separate from whole palm (containing negligible amounts of lauric acid), the list of possible hardstock options exceeds 5000. Thus, the Examiner's selection of the specific blend of coconut oil and palm stearin is just one selection out of more than 1 TRILLION possible combinations, while narrowing the options according to the teaching of Flendrig would exclude palm stearin and/or coconut oil. And that ignores that the base reference, Slesinski, discloses by the Examiner's own admission "unlimited types of vegetable oil" (see, page 7 of the Office Action, under "Fat: lauric acid content") that the Examiner has provided no reason for excluding as options. 
In response, Flendrig is clear that the use of vegetable oil phases, including: coconut oil and palm stearin are suitable sources for use as hardstock edible triglyceride-based fats (0035) in food compositions used for making nut butters (0002). 
As for hindsight, the examination of the pending patent application takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, therefore, such a reconstruction is proper. 

It is asserted, that the most recently cited reference, Gooding, actually teaches that a hard fraction of whole palm (e.g., palm stearin) alone at a rate of about 3.4% could be used to promote a good mouthfeel and improved spreadability. It is not clear why a person having ordinary skill in the art would select the particular combination that the Examiner chooses from the huge number of possibilities in Flendrig, while ignoring the simple solution in Gooding of using a palm hard fraction to achieve good mouthfeel and improved spreadability in a nut butter. The 3.4% taught by Gooding is significantly less than the claimed 14-22% stabilizing fat, and can only contribute a maximum of 0.26% lauric acid, assuming that the maximum of 7.2% lauric acid (not the inaccurate amount of 7.8% claimed by the Examiner) in palm stearin taught by Jeyarani (though the palm stearin of Gooding has approximately 0%; see, Example 1 of Gooding) - far below the required 3-10% lauric acid required in the claims. The Examiner provides no rationale for ignoring the solution of Gooding. 
In response, this is a piecemeal analysis of the rejection that merely picks apart the references versus taking the teaching as a whole, because the primary teaching Slesinski does not discuss the lauric acid content of the types of fat, therefore Flendrig, Dayrit and Jeyarani are applied for this limitation. Gooding is only applied thereafter to show it was known for edible spreads with nut butters to have encompassing moisture/water contents.

It is asserted, that given that none of the cited references identify lauric acid as an important feature of any fat in a nut butter based spreadable food.  There is absolutely no guidance from the cited references to arrive at a combination of specifically coconut oil and palm stearin, let alone a combination that contributes the claimed about 3% to about 10% lauric acid in the spreadable food. 
In response, importance is not a requirement of a taught ingredient, merely its known presence in similar compositions. The modified teaching does provide a combination of specifically coconut oil and palm stearin, in Flendrig, which makes clear that that the use of vegetable oil phases, including: coconut oil and palm stearin are suitable sources for use as hardstock edible triglyceride-based fats (0035) in food compositions used for making nut butters (0002). 

It is asserted, that following the convenient selection of fats from Flendrig while ignoring the "unlimited" oil possibilities in Slesinski and the simple solution of Gooding, the Examiner performs a calculation on page 9 of the Office Action, to arrive at a modified teaching that achieves 3.492 to 31.33% lauric acid content (using the incorrect maximum lauric acid content in palm stearin from Jeyarani). 
However, it is unclear from what disclosure in any of the references the calculation the Examiner performed was derived, as none of the references disclose 1-39% of any fat. 
It is posited that, perhaps the Examiner was calculating based on the fat content disclosed in Slesinski, which was 10- 40%, not 1-39%. However, the claims require 14-22% stabilizing fat, not 10-40% as in Slesinski nor the 1-39% the Examiner calculates from. 
Even assuming the calculation is relevant after selecting a combination of two fats out of a huge number of possibilities, the Examiner ignores the fact that the claimed invention requires about 3% to about 10% lauric acid, not up to 31.33% as calculated by the Examiner. As discussed above, the claimed range of lauric acid has a material benefit to the claimed composition, and is not simply an arbitrary range. 
In response, the rejection of record shows that Slesinski teaches the use of 10 to 40 wt% added combinations of vegetable oils (as discussed above), and the modified teaching in Flendrig, Dayrit and Jeyarani provide the combination of coconut oil and palm stearin for nut butters, having from 6.6 to 53 % lauric acid, therefore the modified teaching as a whole encompasses the use of fats in a combined amount that encompasses about 3 to 10 wt% lauric acid as claimed.
The modified teaching, discussed above, provides that the total amount of the combination of fats, including: coconut oil and palm stearin is from about 10 to 40 wt%, from Slesinski, which makes obvious: 
1 to 39 wt% coconut oil (to make up to 40 wt% of the combination), having 45 to 53% lauric acid, that amounts to 0.45 to 20.67 wt% lauric acid based on the composition as a whole; and 
1 to 39 wt% palm stearin  (to make up to 40 wt% of the combination) having 6.6 to 7.8 % lauric acid, that amounts to 0.66 to 3.042 wt% lauric acid based on the composition as a whole.
Therefore, the modified teaching provides a combination of coconut oil and steric acid that contributes from about 3.492 to 31.33 wt% of lauric acid to the composition as a whole, and encompasses the claim of about 3 to 10 wt% lauric acid being provided to the food, based on the composition as a whole.

It is asserted, that similarly, the Examiner fails to address the required SFC profile. Rather, the Examiner simply states similar components are expected to have similar properties. To complicate matters, the Examiner appears to be conflating the SFC profile, which reflects the change in solid fat content over a given temperature range, with melting point (i.e., whether or not a fat is solid at a given temperature).  It is known in the art that SFC profile is affected by the fatty acid content of a fat, so it is not reasonable to expect that a combination of fats that contributes 31.33% lauric acid as calculated by the Examiner would have a similar SFC profile as a fat that contributes 3- 10% lauric acid. As with lauric acid content, the claimed SFC profile is not arbitrary. Rather, an SFC profile that is within the claimed range between 26.7 C and 40 C can contribute to a preferred mouthfeel by ensuring sufficient fat solids are present to reduce perceived astringency and/or particle size of a powdered protein ingredient and/or powdered food ingredient (see, paragraph [0044]), while an SFC profile that is within the claimed range between 10° C and 40° C can contribute to a mouthfeel that melts pleasantly in the mouth without creating unpleasant waxiness (see, paragraph [0042]). 
Thus, the SFC profile is not reasonably disclosed by the cited art, nor is there any guidance provided for arriving at the claimed SFC profile. 
In response, the modified teaching provides encompassing amounts and types of fats, including types having encompassing amounts of lauric acid content.  Applicant could distinguish over the claimed property by reciting the specific amounts of the specific types of fat they use to make there mixture, however, since the modified teaching provides a similar structuring fat made with similar ingredients, it would be reasonable to expect it has a similar properties and therefore would also function similarly, as claimed.

It is asserted, that a prima facie case of obviousness must include an articulated rationale for modifying the combined references to arrive at the claimed invention. The Federal Circuit recently reiterated this requirement, stating "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness," (In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)). This is especially true when a particular selection out of a massive number of potential selections is disclosed in the prior art, as is the case here. Thus, the Examiner has failed to meet their burden in establishing a prima facie case of obviousness. 
For at least the reasons stated above, Applicant submits that no prima facie case of obviousness has been established for the presently pending claims. Therefore, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. §103. 
In response, Applicant does not specifically point to what grounds for obviousness is lacking an articulated rationale for modifying the combined references, therefore this argument is not persuasive.
  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793